Decree of the Surrogate’s Court of Westchester county adjudging that the paper writing dated September 8, 1933, was destroyed by the testator in his lifetime with the intention of revoking it, denying probate to the duplicate original carbon copy thereof, and granting to Dorothea Gladys Marie Breding letters of administration upon the goods, chattels and credits which were of Severin A. Breding, deceased, unanimously affirmed, with costs to both parties, payable out of the estate. No opinion. Present — Hagarty, Davis, Adel, Taylor and Close, J J.